       Case 2:19-cr-00194-TLN Document 22 Filed 07/17/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JIM TRAVIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00194-TLN

12                       Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13   vs.
                                                   DATE: October 29, 2020
14   JIM TRAVIS,                                   TIME: 9:30 a.m.
                                                   JUDGE: Hon. Troy L. Nunley
15                      Defendants.

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto through their

19   respective counsel, that the status conference scheduled for July 23, 2020 at 9:30 a.m. be

20   continued to October 29, 2020 at 9:30 a.m.

21          Defense counsel is still conducting investigation, which has been hampered due to the

22   ongoing pandemic and the corresponding limitations on travel and the ability of defense

23   investigators to conduct in-person interviews. Additionally, the parties are in the early stages of

24   plea negotiations and wish to devote more time to exploring a resolution in the case. The

25   requested continuance is needed for defense investigation and preparation. The requested

26   continuance will provide the defense with additional time necessary to continue its investigation

27   and to confer with the government regarding any additional discovery requests deemed

28   appropriate in light of the investigation, and will afford the parties time needed to advance plea


                                                      1
       Case 2:19-cr-00194-TLN Document 22 Filed 07/17/20 Page 2 of 3


 1   negotiations.
 2            The parties agree that the ends of justice are served by resetting the status conference date
 3   outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
 4   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) (Local Code T4).
 5
 6                                                           Respectfully submitted,
 7                                                           MCGREGOR SCOTT
                                                             United States Attorney
 8
 9   DATED: July 16, 2020                                     /s/ James Conolly
                                                             JAMES CONOLLY
10                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
11
12                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
13
14   DATED: July 16, 2020                                    /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
15
                                                             Assistant Federal Defender
16                                                           Attorneys for Defendant
                                                             JIM TRAVIS
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order                    -2-
      to Continue Status Conference
       Case 2:19-cr-00194-TLN Document 22 Filed 07/17/20 Page 3 of 3


 1                                               ORDER
 2            IT IS SO ORDERED that the status conference currently scheduled for July 23, 2020 at
 3   9:30 a.m. is hereby continued to October 29, 2020 at 9:30 a.m. The time period between July
 4   23, 2020 and October 29, 2020 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. §
 5   3161(h)(7)(A) and (B)(i) and (iv), as the ends of justice served by granting the continuance
 6   outweigh the best interest of the public and the defendant in a speedy trial.
 7
 8   DATED: July 16, 2020
 9
10
                                                             Troy L. Nunley
11                                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order                  -3-
      to Continue Status Conference
